           Case 1:20-cv-11796-DJC Document 10 Filed 10/20/20 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                          CIVIL ACTION NO. 1:20-11796-DJC


                                              )
CITY OF BOSTON INSPECTIONAL                   )
SERVICES DEPARTMENT,                          )
                                              )
         Plaintiff,                           )
v.                                            )
                                              )
CATHERINE LEE as Trustee of the               )
FUN SEN LEE TRUST and                         )
ESTHER Z. LEE as Trustee of the               )
LEE FAMILY TRUST,                             )
                                              )
         Defendants.                          )
                                              )

        PLAINTIFF, CITY OF BOSTON INSPECTIONAL SERVICES
DEPARTMENT’S MOTION TO REMAND TO STATE COURT AND INCORPORATED
                      MEMORANDUM OF LAW

                                        INTRODUCTION

         Now comes the City of Boston Inspectional Services Department (“ISD”) and

respectfully requests that this Honorable Court, pursuant to 28 U.S.C. § 1447, remand the above-

captioned matter to the Boston Housing Court because this Court lacks subject matter

jurisdiction. The Defendants, removed the instant case from the Boston Housing Court, asserting

that this case raises federal questions over which this Court may exercise its original jurisdiction.

However, as described in detail below, ISD’s claims for relief asserted in the Boston Housing

Court action are based solely on Massachusetts law regarding the State Building and Sanitary

Codes.     ISD’s allegations below do not raise issues of federal constitutional, statutory, or

regulatory law. Accordingly, this Court lacks subject matter jurisdiction, removal was improper,
         Case 1:20-cv-11796-DJC Document 10 Filed 10/20/20 Page 2 of 8



and this case should be remanded to the Boston Housing Court for the remainder of the

proceedings.

                                 FACTUAL BACKGROUND

       The City of Boston Inspectional Services Department (“ISD”) is the municipal agency

charged with enforcement of the State Building Code (780 C.M.R. et seq., pursuant to M.G.L. c.

143 § 1 et seq.). Pl’s First Amended Verified Complaint For Preliminary and Permanent

Injunction ¶ 1, June 24, 2019, ECF No. 1-2. On June 24, 2019, ISD commenced an action in the

Boston Housing Court to enforce the Building Code as to the Defendants by filing an First

Amended Verified Complaint for Preliminary and Permanent Injunction. (the “Complaint”).

ECF 2 at 2-3.

       The Complaint requested that the Housing Court afford ISD the following relief: (1)

That the Court issue an Issue of Order of Notice for Defendants to appear in the Eastern Division

of the Housing Court and show cause why a Preliminary and Permanent Injunction should not

issue against them; (2) that the Court order the Defendant to take all steps necessary to

immediately correct the Building Code and Fire Code violations at the property by including but

not limited to, applying for and securing a permit to make the building safe and code compliant;

(3) that the Court impose fines pursuant to the State Building Code and the State Fire Code in the

amount the Court deems just and appropriate; and (4) that the Court award other such relief as is

deemed just and proper. See id at 5.

       On August 19, during a status hearing at the Boston Housing Court in front of Judge

Bagdoian, it came to light that permitting of corrective work had been stalled because the Court-

approved project manager had been denied communications with a key consultant by Wilson

Lee. Aff. of Neil R. Janeuliwicz Jr., ¶ 3, ECF No. 3. Because of the continued delays caused by



                                                2
           Case 1:20-cv-11796-DJC Document 10 Filed 10/20/20 Page 3 of 8



the Defendants and Wilson Lee, Judge Bagdoian asked the Plaintiff to file a Motion for the

Appointment of a Receiver, which was filed at that time with a hearing scheduled for the

following week. ¶ 5, Id.; Plaintiff’s Motion for the Appointment of a Receiver, ECF No. 4.

         At the August 26th hearing at the Boston Housing Court, Judge Bagdoian directed the

Plaintiffs to move for the appointment of a Receiver. ¶ 6, id. Later that afternoon, the property at

issue was transferred to a separate family trust. ¶ 7, id.      The Court issued a written order

appointing Stuart Schrier as receiver on September 11, 2020. Order Appointing Receiver, ECF

No. 5. The Receiver subsequently moved to add the new family trust to the Complaint and to

amend the Order of Appointment to include all standard language for such an order. Receiver’s

Motion to Add Esther Z. Lee, Trustee of the Lee Family Trust, ECF No. 6 at 1-3. On the

afternoon prior to the hearing on the Receiver’s motions, the Defendants filed a Motion to

Reconsider the Appointment of the Receiver and a Motion to Dismiss the Amended Complaint.

that had been filed in June 2019. , ECF No. 7 Def’s Motion to Dismiss Plaintiff’s First Amended

Complaint for Preliminary Injunction and Permanent Injunction and Memorandum of Law

Incorporated Herein, Id. at 3-100. Defendants have since also filed identical motions with this

Court.

         At the hearing on the Receiver’s Motions on September 29, 2020 the Judge added the

new family trust as a party and issued the Amended Receivership Order. ECF No. 8.              The

Defendants responded by filing a Notice of Appeal and a Motion to Stay in the Housing Court

and the Notice of Removal at issue in this Court. ECF No. 1, Def’s Notice of Appeal, ECF No. 9,

Def’s Motion to Stay First Amended Order Appointing Receiver Pending Appeal, ECF No. 10.

         On October 6, the Defendants removed the Boston Housing Court case to Federal district

court pursuant to 28 U.S.C. §§ 1331 and 1446.           Def’s Notice of Removal, ECF No. 1.



                                                 3
          Case 1:20-cv-11796-DJC Document 10 Filed 10/20/20 Page 4 of 8



Defendants acknowledge in their Notice of Removal that the they are in fact the Defendant in the

matter and have the responsibility of responding to the allegations in the Plaintiff’s Complaint

and asserting Affirmative Defenses within their response. Id. at ¶ 1. The Defendants argue that

this Court has original jurisdiction because his defense poses a federal question, to wit, “whether

the Defendants have been afforded due process.” Id. at ¶ 4.

       For the reasons that follow, this Honorable Court should remand this case back to the

Boston Housing Court because no federal question exists within the four corners of ISD’s TRO

Application.

                                    STANDARD OF REVIEW

       The federal court system is one of limited subject matter jurisdiction. See Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).               Federal courts may exercise

jurisdiction only where expressly authorized by the Constitution or federal statute. Id. A state

court case may be removed to Federal district court pursuant to 28 U.S.C. § 1441(a) so long as

the district court could have had original jurisdiction over the proceedings. “The district courts

shall have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties

of the United States.” 28 U.S.C. § 1331.

       The party seeking federal question jurisdiction bears the burden of proving the existence

of a federal question. BIW Deceived v. Local S6, Indus. Union of Marine & Shipbuilding

Workers of Am, IAMAW Dist. Lodge 4, 132 F.3d 824, 831 (1st Cir. 1997). The removal statute

ought to be strictly construed, and any doubts regarding the propriety of removal are resolved

against removal. In re Whatley, 396 F. Supp. 2d 50, 53 (D. Mass. 2005).

                                           ARGUMENT




                                                  4
          Case 1:20-cv-11796-DJC Document 10 Filed 10/20/20 Page 5 of 8



       The Defendants fails to meet their burden of proof that this Court has federal question

jurisdiction over ISD’s Amended Complaint to enforce the State Building Code. The substance

within all four corners of ISD’s Amended Complaint demonstrates that ISD’s claims for relief

are confined to the State Building Code and ISD’s power to enforce the State Building Code

pursuant to Massachusetts state law, 780 C.M.R. et seq., pursuant to M.G.L. c. 143 § 1 et seq.

       Federal question removal is only appropriate when a state court plaintiff’s claims for

relief rest upon a federal right. Rosselló-González v. Calderón-Serra, 398 F.3d 1, 10 (1st Cir.

2004). Known commonly as the well-pleaded complaint rule, removal may only lie when it is

clear from the plaintiff’s complaint, and complaint alone, that there is an issue or question arising

from the Constitution or other federal law or treaty. Narragansett Indian Tribe of R.I. v. Rhode

Island, 407 F.3d 450, 455 n.1 (1st Cir. 2005). “[T]he plaintiff is a master of his complaint and…

a case cannot be removed if the complaint’s allegations are premised only on local law.”

Negrón-Fuentes v. UPS Supply Chain Solutions, 532 F.3d 1, 6 (1st Cir. 2008).

       A reading of ISD’s Amended Complaint unequivocally demonstrates that ISD sought

relief pursuant only to provisions of Massachusetts state law permitting ISD to take action to

enforce the State Building Code. In its Amended Complaint, ISD cited 780 C.M.R. et seq.,

pursuant to M.G.L. c. 143 § 1 et seq, which provide for local investigation and enforcement of

violations of the State Building Code. It was pursuant to these state laws and regulations, only,

that ISD moved the Boston Housing Court for immediate relief.

       Looking only at ISD’s Amended Complaint, this Court lacks subject matter jurisdiction

over the claims made by the Plaintiff because no federal issues exist on the face of the Amended

Complaint. This Court would not have had original jurisdiction to preside over ISD’s request to

cure violations of the State Building Code existing on the Defendants’ property had ISD filed the



                                                 5
          Case 1:20-cv-11796-DJC Document 10 Filed 10/20/20 Page 6 of 8



underlying Amended Complaint in the Federal district court in the first instance. ISD’s claims

for relief are neither based on the Constitution or other federal laws or regulations, nor turn on

questions of federal constitutional or statutory law. Accordingly, removal cannot lie. See 28

U.S.C. § 1441(a).

       The Defendants’ argument raised in the Notice of Removal that their due process rights

are being violated does not provide him an avenue into Federal court.      It is well-established that

the existence of a defense or counterclaim raised by the removing defendant is not sufficient to

establish federal question jurisdiction. Rosselló-González, 398 F.3d at 10 (“the court is to look

only to plaintiff’s complaint to find the answer . . . . The existence of a federal defense is not

sufficient for removal jurisdiction”) (alterations in original).

       This Court is confined to ISD’s Amended Complaint to determine whether this Court

may exercise federal question jurisdiction. It is clear from the face of the Amended Compaint

that there are no proper federal questions posed by ISD’s claims for relief. Therefore, pursuant

to 28 U.S.C. § 1447, this Court should remand this case back to the Boston Housing Court. See

Abdelnour v. Bassett Custom Boatworks, Inc., 614 F. Supp. 2d 123, 126 (D. Mass. 2009) (“A

case must be remanded if at any time before the final judgment it appears that the district court

lacks subject matter jurisdiction.”) (internal quotations and citations omitted).

                                          CONCLUSION

       For the foregoing reasons, the Plaintiff, City of Boston Inspectional Services Department,

requests that this Honorable Court allow its Motion to Remand and remand this case back to the

Boston Housing Court pursuant to 28 U.S.C. § 1447.




                                                   6
         Case 1:20-cv-11796-DJC Document 10 Filed 10/20/20 Page 7 of 8



                                                          Respectfully submitted,

                                                          CITY OF BOSTON
                                                          INSPECTIONAL SERVICES
                                                          DEPARTMENT,

                                                          By its attorney,
                                                          Eugene O’Flaherty
                                                          Corporation Counsel


                                                          /s/ Robert S. Arcangeli
                                                          Robert S. Arcangeli (BBO #689034)
                                                          Assistant Corporation Counsel
                                                          City of Boston Law Department
                                                          One City Hall Square, Room 615
                                                          Boston, MA 02201
                                                          (617) 635-4044
                                                          robert.arcangeli@boston.gov
Dated: October 20, 2020


                           LOCAL RULE 7.1 CERTIFICATION

       I, Robert Arcangeli, hereby certify that I have conferred with the Defendants’ Counsel to

attempt to resolve or narrow the issues presented in the City of Boston Inspectional Services

Department’s Motion to Remand.


                                                          /s/ Robert S. Arcangeli
                                                          Robert S. Arcangeli

Dated: October 20, 2020




                                               7
         Case 1:20-cv-11796-DJC Document 10 Filed 10/20/20 Page 8 of 8



                                CERTIFICATE OF SERVICE

       I, Robert Arcangeli, hereby certify that this document filed through the CM/ECF system

will be sent electronically to the registered participants as identified on the NEF (NEF) and paper

copies will be sent to those indicated as non-registered participants on October 20, 2020.


                                                            /s/ Robert S. Arangeli
                                                            Robert S. Arcangeli

Dated: October 20, 2020




                                                8
